NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BAOZHEN GONG; ZHENXIA WANG,                     No.    16-70367

                Petitioners,                    Agency Nos.       A206-336-784
                                                                  A206-336-785
 v.

MERRICK B. GARLAND, Attorney                    MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Baozhen Gong and Zhenxia Wang, natives and citizens of China, petition

pro se for review of the Board of Immigration Appeals’ order dismissing their

appeal from an immigration judge’s (“IJ”) decision denying their application for

asylum, and Gong’s applications for withholding of removal and protection under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings, applying

the standards governing adverse credibility determinations under the REAL ID

Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny the

petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies within Gong’s testimony as to the severity of harm

suffered, his compliance with police reporting requirements, family in the United

States, his religious practice, and his demeanor. See id. at 1048 (adverse credibility

determination reasonable under the “totality of the circumstances”); see also

Rodriguez-Ramirez v. Garland, 11 F.4th 1091, 1093 (9th Cir. 2021) (agency can

afford substantial weight to inconsistencies that bear directly on petitioner’s claim

of persecution); Manes v. Sessions, 875 F.3d 1261, 1263 (9th Cir. 2017) (agency’s

demeanor finding supported where IJ provided “specific, first-hand observations”).

Gong’s explanations do not compel a contrary conclusion. See Lata v. INS, 204

F.3d 1241, 1245 (9th Cir. 2000). Thus, in the absence of credible testimony,

petitioners’ asylum claim and Gong’s withholding of removal claim fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      In light of this disposition, we do not reach petitioners’ remaining

contentions regarding the merits of their asylum and withholding of removal



                                          2                                     16-70367
claims. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and

agencies are not required to decide issues unnecessary to the results they reach).

      Substantial evidence also supports the agency’s denial of Gong’s CAT claim

because it was based on the same evidence found not credible, and he does not

point to any other record evidence that compels the conclusion that it is more likely

than not he would be tortured by or with the consent or acquiescence of the

government if returned to China. See Shrestha, 590 F.3d at 1048-49.

      We do not consider the materials petitioners reference in their opening brief

that are not part of the administrative record. See Fisher v. INS, 79 F.3d 955, 963-

64 (9th Cir. 1996) (en banc).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                   16-70367